Citation Nr: 0835220	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  97-20 642	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1972.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in New York, New York.

In August 2008, the Board included service connection for 
PTSD as one of several issues on appeal, and remanded this 
issue for additional development.    


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In a facsimile sent on September 2, 2008, the veteran 
submitted a motion to vacate the August 28, 2008 Board remand 
to the extent that the Board decision included the issue of 
service connection for PTSD.  The appellant contends in the 
motion to vacate that there is no claim for service 
connection for PTSD, and that she never entered an appeal for 
service connection for PTSD.  Accordingly, to the extent the 
August 28, 2008 Board decision addressed the issue of service 
connection for PTSD, the Board's August 28, 2008 decision and 
remand is vacated, including all remand actions requesting 
development on the issue of service connection for PTSD. 

By this order to vacate, the Board is not vacating the August 
28, 2008 decision and remand order in total; all remand 
actions of the August 28, 2008 Board decision that are 
unrelated to the vacated issue of service connection for PTSD 
must be carried out by the AMC/RO prior to return of the 
remaining issues to the Board. 


	                        
____________________________________________
	ROBERT E. P. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals


